Citation Nr: 1329016	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  07-22 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected left knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for service-connected right knee, currently rated as 10 percent disabling.

3.  Entitlement to an initial disability rating for service-connected left foot plantar fasciitis in excess of 10 percent prior to September 21, 2007, and in excess of 20 percent thereafter.

4.  Entitlement to an initial disability rating for service-connected right foot plantar fasciitis in excess of 10 percent prior to September 21, 2007, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to July 1994.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted entitlement to service connection for left and right foot plantar fasciitis and assigned a 10 percent rating effective October 18, 2005; and also denied increased ratings for service-connected left and right knee.  The Veteran filed a September 2006 notice of disagreement (NOD) with that decision.  A January 2008 rating decision from the Waco, Texas RO found that a clear and unmistakable error was made and assigned an earlier effective date of July 6, 2005 for the grant of service connection for left and right foot plantar fasciitis, and also assigned a 20 percent rating effective September 21, 2007.  Despite the grant of the 20 percent rating for service-connected left and right foot plantar fasciitis, it is not a full grant of the benefits sought on appeal, and the Veteran has not withdrawn his appeal with regard to any of the issues.  Accordingly, the issues remain on appeal as reflected above.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In March 2013, the Veteran presented testimony at a personal hearing conducted at the Waco RO before the undersigned.  A transcript of this personal hearing is in the Veteran's claims folder.

As preliminary matter, the Board notes that the issues of entitlement to increased evaluations for service-connected left and right knee are on appeal from a July 2006 rating decision.  Previously, the Veteran filed a claim in January 2005 requesting increased ratings for his service-connected left and right knees, then rated as 20 percent and 30 percent, respectively.  In June 2005, the RO proposed to reduce the 20 percent rating for the left knee and the 30 percent rating for the right knee.  In a July 2005 letter, the Veteran's representative asserted that the 20 and 30 percent ratings were inaccurate and that the Veteran desired reconsideration of the June 2005 decision; and, if a favorable decision was not reached, to consider this letter a NOD.  A September 2005 rating decision reduced the service-connected left knee from 20 percent to 10 percent and the right knee from 30 percent to 10 percent, both effective December 1, 2005.  In the accompanying October 2005 notice of that decision, the RO informed the Veteran and his representative that the July 2005 letter was not accepted as a valid NOD as it was in response to a proposed action.  The Veteran was also informed that now that since final action was taken via the September 2005 determination, the Veteran could choose to disagree with that decision.  The evidence of record reflects that he did not do so.  Rather, in October 2005, he submitted a request to "re-open" his claims for increased ratings for his service-connected knees.  Thus, the September 2005 rating decision is final.  Therefore, the Board is only addressing the service-connected left and right knee as reflected above.


The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Board concludes that a remand is necessary before a decision can be reached on the merits on the claims.  Specifically, during his hearing, the Veteran testified that his service-connected left and right foot plantar fasciitis have increased in severity since his last VA examination in May 2012.  When questioned as to how his disabilities had worsened, the Veteran replied that he has experienced increased pain and discomfort since his last examination.  Moreover, the Veteran testified that he currently receives all of his medical treatment at the VA, and that he last received treatment for his service-connected feet in the summer of 2012.  The Board observes that the last VA medical records associated with the claims file are dated in March 2011.  As the Veteran testified that his service-connected feet have worsened in that he experiences increased pain and discomfort since his last VA examination, which he is competent to report, and because he has identified more current treatment that has not been associated with the claims file, a remand for a VA examination to assess the current severity of the service-connected disabilities is necessary.  See 38 C.F.R. § 3.327(a) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95.  

With regard to both his service-connected disabilities, in July 2005, the Veteran's representative asserted that the "[V]eteran has lost employment and has been denied Workman's Compensation due to his altered gait stemming from his taking of medications and his orthopedic disabilities."  The Board observes a February 2005 document from the State of Missouri, Department of Labor and Industrial Relations, Division of Workers' Compensation indicating that a hearing for "the above injury" had been set.  However, the injury was not identified in the document and there is no other information pertaining to this claim in the claims file.  As the Veteran's representative has stated that his "orthopedic disabilities," which reasonably could encompass both his service-connected knees and feet, have affected his employment, the Board concludes that there are potentially relevant records from the Division of Workers' Compensation that could be relevant to his claims.  Accordingly, such should be requested on remand.

Lastly, in his October 2005 claim, the Veteran identified receiving treatment for his service-connected disabilities at "Audie L. Murphy VAMC, Well Med Clinic, Frank Tejeda VAOPC."  In a November 2005 report of contact, the RO documented that the Veteran had been asked to identify which "WELLMED" he attended, but the Veteran stated that he was going to send these records in and there was no need for the RO to obtain them.  Thereafter, private treatment records from South Texas Diagnostics and Integrative Medical Clinics were received in January 2006.  It is unclear whether these records are the "Well Med" or "Well Med Clinic" records that he planned to submit.  The Veteran should be requested to so clarify on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant VA treatment records dated from March 2011 to the present and associate them with the claims file, to include those from the VA outpatient clinic in Austin, Texas.

2.  Ask the Veteran to state whether the "Well Med Clinic" records he identified in his October 2005 claim are the private treatment records VA received in January 2006 from South Texas Diagnostics and Integrative Medical Clinics.  If they are not, ask the Veteran to submit records from "Well Med Clinic" or submit a release in order for VA to obtain them.

3.  After securing any necessary release, obtain any relevant records pertaining to the Veteran's worker's compensation claim filed with the State of Missouri, Department of Labor and Industrial Relations, Division of Workers' Compensation, as identified in the February 2005 letter from that office.

4.  All attempts to fulfill the development specified in paragraphs 1-3 above must be documented in the claims file.  All obtained records must associated with the Veteran's paper or electronic claims file. 

If, after making as many requests as are necessary to obtain the above records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying:  (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

5.  After the forgoing has been completed, afford the Veteran a VA examination(s) to ascertain the severity and manifestations of his service-connected left knee, right knee, left foot plantar fasciitis, and right foot plantar fasciitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected left knee, right knee, left foot plantar fasciitis, and right foot plantar fasciitis.  The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the applicable rating criteria per the documentation protocol.  The examiner should also comment as to the impact of left knee, right knee, left foot plantar fasciitis, and right foot plantar fasciitis on the Veteran's daily activities and his employment.  

6.  After the forgoing has been completed, readjudicate the issues on appeal.  If any benefit remains denied, issue a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

